Name: Commission Regulation (EEC) No 1973/84 of 10 July 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/ 12 Official Journal of the European Communities 12. 7 . 84 COMMISSION REGULATION (EEC) No 1973/84 of 10 July 1984 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 101 , 13 . 4 . 1984, p . 25 . 12. 7 . 84 Official Journal of the European Communities No L 185/ 13 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 ¢ 07.01-151 07.01 A II New potatoes 1 601 288,31 78,66 241,24 25,68 48 241 88,73 20,95 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4419 795,78 217,13 665,87 70,89 133154 244,91 57,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1630 293,50 80,08 245,59 26,14 49111 90,33 21,32 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 5074 913,68 249,30 764,52 81,39 152881 281,19 66,39 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 13488 2428,84 662,71 2032,32 216,37 406404 747,49 176,50 1.30 07.01-451 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 4295 773,46 211,04 647,19 68,90 129419 238,03 56,20 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1620 290,60 79,38 243,84 25,85 48 828 89,18 20,73 1.40 ex 07.01-54 ex 07.01 G II Carrots 1108 199,62 54,46 167,03 17,78 33401 61,43 14,50 1.50 ex 07.01-59 ex 07.01 G IV Radishes 2741 492,12 134,23 411,78 43,75 83089 151,30 35,47 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1335 240,47 65,61 201,21 21,42 40237 74,00 17,47 1.70 07.01-67 ex 07.01 H Garlic 3420 615,82 168,03 515,29 54,86 103043 . 189,52 44,75 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 19 823 3 569,50 973,94 2986,77 317,98 597265 1 098,54 259,39 1.80.2 ex 07.01-71  other 6529 1 172,23 320,15 982,70 104,48 197082 360,68 84,33 1.90 07.01-73 07.01 L Artichokes 4036 725,19 197,30 606,81 64,45 122225 222,52 52,45 1.100 07.01-75 07.01-77 J 07.01 M Tomatoes 1910 343,95 93,85 287,80 30,64 57552 105,85 24,99 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 2 397 431,62 117,77 361,16 38,45 72221 132,83 31,36 1.112 07.01-85 07.01 Q II Chantarelles 36475 6568,05 1 792,1 1 5495,81 585,10 1 098 997 2021,37 477,29 1.118 07.01-91 07.01 R Fennel 1752 314,71 85,84 263,33 27,98 53136 96,76. 22,68 1.120 07.01-93 , 07.01 S Sweet peppers 2536 456,79 124,63 382,21 40,69 76432 140,58 33,19 1.130 07.01-97 07.01 T II Aubergines 2921 525,98 143,51 440,1 1 46,85 88010 161,87 38,22 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2795 502,28 136,65 420,28 44,64 84656 154,12 36,32 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1702 305,84 83,21 255,91 27,18 51 546 93,84 22,12 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2356 424,33 115,78 355,06 37,80 71002 130,59 30,83 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8 250 1 485,69 405,37 1243,15 132,35 248 593 457,23 107,96 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 677 1 562,55 426,34 1 307,46 139,19 261 454 480,89 113,54 2.50 I.I 08.02 A I Sweet oranges, fresh : ||||IIIl|| 2.50.1 08.02-02 l.I llIIllIlII \\ 08.02-06 08.02-12  Sanguines and semi-sanguines 2066 372,05 101,51 311,31 33,14 62253 114,50 27,03 08.02-16 l.I IIIIIl \\Il\\ No L 185/ 14 Official Journal of the European Communities 12. 7. 84 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ . 2.50.2 08.02-03 08.02-07 08.02-13  Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, 08.02-17 Ovalis, Trovita and Hamlins 2440 439,45 119,90 367,70 39,14 73530 135,24 31,93 2.50.3 08.02-05 Il 08.02-09 08.02-15I  others 2332 420,01 114,60 351,44 37,41 70278 129,26 30,52 08.02-19 \ llI I 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1677 302,05 82,41 252,74 26,90 50541 92,96 21,94 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3678 660,76 179,77 552,89 58,72 111366 202,75 47,79 2.60.3 08.02.28 08.02 B I  Clementines ­ 1 175 211,17 57,54 177,29 18,77 35616 64,88 15,24 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 2396 431,59 117,76 361,13 38,44 72216 132,82 31,36 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1835 330,50 90,17 276,54 29,44 55301 101,71 24,01 2.80 ll ex 08.02 D Grapefruit, fresh : ll||||||||||\\ 2.80.1 ex 08.02-70 I-I  white 2360 425,09 115,98 355,69 37,86 71 129 130,82 30,89 2.80.2 ex 08.02-70Il  pink 2780 500,72 136,62 418,97 44,60 83783 154,10 36,38 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9071 1 633,54 445,71 1 366,86 145,52 273331 502,73 118,70 2.90 08.04-11 II IIlllillli\ll 08.04-19 08.04 A I Table grapes 7578 1 364,57 372,32 1141,80 121,56 228327 419,96 99,16 08.04-23ll llIlIIIIIIIIIl 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 II IIlllIlll\II 08.06-15 08.06 A II Apples 3340 601,49 164,11 503,29 53,58 100644 185,11 43,70 08.06-17III IIllI.\ \\ 2.110 08.06-33II \ 08.06-35 08.06-37 08.06 B II Pears 4735 852,65 232,64 713,45 75,95 142670 262,41 61,96 08.06-38li\ I IIIlII 2.120 08.07-10 08.07 A Apricots 1986 357,66 97,59 299,27 31,86 59846 110,07 25,99 2.130 ex 08.07-32 ex 08.07 B Peaches 3375 607,77 165,83 508,55 54,14 101696 187,04 44,16 2.140 ex 08.07-32 ex 08.07 B Nectarines 3805 685,27 186,97 573,39 61,04 114662 210,89 49,79 2.150 08.07-51 1 08.07-55 i 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 4024 724,61 . 197,71 606,31 64,55 121245 223,00 52,65 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 4512 810,15 221,27 679,17 72,21 136208 249,27 58,28 2.175 08.08-35 08.08 C Fruit of the species Vaccinium I myrtillus 7749 1 395,44 380,74 1 167,63 124,31 233491 429,45 101,40 2.180 08.09-11 ex 08.09 Water melons 1041 187,61 51,19 156,98 16,71 31392 57,73 13,63 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 2130 383,64 104,67 321,01 34,17 64193 118,07 27,87 2.190.2 ex 08.09-19  other 4160 749,21 204,42 626,90 66,74 125361 230,57 54,44 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 14188 2554,88 697,10 2137,79 227,59 427494 786,28 185,65 2.202 ex 08.09-90 ex 08.09 Khakis 15089 2710,84 737,54 2268,30 240,93 456889 831,81 196,06 2.203 ex 08.09-90 ex 08.09 Lychees 6001 1 077,39 293,88 901,50 95,80 181906 331,26 77,65